U. S. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 Commission file No.333-90738 Biomoda, Inc. (Name of small business issuer as specified in its charter) New Mexico 85-0392345 (State of incorporation) (IRS Employer Identification No.) 8301 Washington NE, Suite 6, Albuquerque, New Mexico 87113 (Address of principal executive offices including zip code) Issuer's telephone number:(505) 821-0875 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x The number of issuer’s shares of Common Stock outstanding as of August 17, 2007 was 15,695,652. Transitional Small Business Disclosure Format (check one): Yeso No x i Table of Contents TABLE OF CONTENTS PART I. Financial Information Item 1. Consolidated Financial Statements (unaudited) F-2 Item 2. Management's Discussion and Analysis or Plan of Operation F-7 Item 3. Controls and Procedures F-9 PART II. Other Information Item 1. Legal Proceedings 1 Item 2. Changes in Securities 1 Item 3. Defaults Upon Senior Securities 1 Item 4. Submission of Matters to a Vote of Security Holders 1 Item 5. Other Information 1 Item 6. Exhibits 2 Signatures 3 ii Table of Contents PART I: FINANCIAL INFORMATION Forward - Looking Statements This Form 10-QSB contains forward-looking statements about the business, financial condition and prospects of the Company that reflect assumptions made by management and management's beliefs based on information currently available to it. The Company can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the Company’s actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, the acceptance by customers of the Company's products, the Company's ability to develop new products cost-effectively, the ability of the Company to raise capital in the future, the development by competitors of products using improved or alternative technology, the retention of key employees and general economic conditions. There may be other risks and circumstances that management is unable to predict. When used in this Form 10-QSB, words such as, "believes," "expects," "intends," "plans," "anticipates" "estimates" and similar expressions are intended to identify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. All forward-looking statements are intended to be covered by the safe harbor created by Section 21E of the Securities Exchange Act of 1934. F-1 Table of Contents ITEM 1:CONSOLIDATED FINANCIAL STATEMENTS BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2007 December 31, 2006 (Restated) ASSETS Current Assets Cash $ 41,357 $ 116 Prepaid expenses 3,241 3,241 Total Current Assets 44,598 3,357 Patents, net of accumulated amortization of $97,619 and $88,717 227,039 234,140 Property and Equipment, net of accumulated depreciation of $11,590 and $9,621 4,455 6,424 $ 276,092 $ 243,921 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities - Accounts payable and accrued liabilities $ 668,903 $ 580,050 Common stock payable 49,669 45,750 Advances from stockholders 176,075 164,842 Line of credit from an affiliated entity 1,895,805 1,318,623 Total Current Liabilities 2,790,452 2,109,265 Commitments and Contingencies Stockholders' Deficit Class A redeemable preferred stock; no par value 2,000,000 shares authorized; cumulative and convertible; liquidation and redemption values of $1.50 and $1.80 per share; no shares issued and outstanding - - Undesignated preferred stock; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value, 100,000,000 shares authorized; 12,418,101 and 9,086,253 issued and outstanding 4,970,277 3,052,213 Treasury stock (9,000 ) (9,000 ) Deficit accumulated during development stage (7,475,637 ) (4,908,557 ) Total Stockholders' Deficit (2,514,360 ) (1,865,344 ) $ 276,092 $ 243,921 See accompanying notes to these consolidated financial statements. F-2 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, 2007 2006 (Restated) Revenue $ - $ - Operating expenses Professional fees 16,750 8,143 General and administrative 491,297 24,262 Licensing fees 5,450 15,000 Research and development 320,009 146,447 Depreciation and amortization 5,680 4,846 Total Operating Expenses 839,186 198,698 Loss from continuing operations (839,186 ) (198,698 ) Other income (expense) Gain on forgiveness of debt - 16,064 Other Income - - Interest income - - Interest expense (32,464 ) (24,586 ) Total Other Expenses (32,464 ) (8,522 ) Net loss $ (871,650 ) $ (207,220 ) Basic and diluted weighted average number of shares outstanding 11,324,759 7,187,282 Basic and diluted loss per common share $ (0.08 ) $ (0.03 ) See accompanying notes to these consolidated financial statements. F-3 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended June 30, 2007 2006 January 3, 1990(Inception)to June 30, 2007 (Restated) (Restated) Revenue $ - $ - $ 23 Operating expenses Professional fees 106,050 21,643 857,544 General and administrative 1,601,185 137,844 3,013,595 Licensing fees 5,500 15,000 140,293 Research and development 791,816 258,725 2,978,459 Depreciation and amortization 10,869 9,693 112,320 Total Operating Expenses 2,515,420 442,905 7,102,211 Loss from continuing operations (2,515,420 ) (442,905 ) (7,102,188 ) Other income (expense) Gain on forgiveness of debt - 16,064 53,035 Interest income - - 3,870 Interest expense (51,660 ) (49,142 ) (430,354 ) Total Other Expenses (51,660 ) (33,078 ) (373,449 ) Net loss $ (2,567,080 ) $ (475,983 ) $ (7,475,637 ) Basic and diluted weighted average number of shares outstanding 10,405,550 7,187,282 Basic and diluted loss per common share $ (0.25 ) $ (0.07 ) See accompanying notes to these consolidated financial statements. F-4 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 January 3, 1990 (Inception) to June 30, 2007 (Restated) (Restated) NET CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,567,080 ) $ (475,983 ) $ (7,475,637 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation 2,982 6,500 185,024 Issuance of common stock for services 1,453,602 - 2,197,573 Issuance of common stock for bonuses to employees - - 17,250 Loss on sale of assets - - 358 Foreign currency transactions - - 3,247 Non-cash gain on debt settlement - (16,064 ) (11,171 ) Depreciation and amortization 10,871 9,693 112,322 Changes in operating assets and liabilities: Accounts receivable - - (7,620 ) Other assets - 3,195 4,379 Accounts payable and accrued liabilities 88,853 127,529 790,925 Net cash flows used in operating activities (1,010,772 ) (345,130 ) (4,183,350 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (24,179 ) Sale of property and equipment - - 1,139 Investment in restricted cash - (30,000 ) - Organizational costs - - (560 ) Patent, trademark and license fee (1,801 ) - (324,658 ) Net cash flows used in investing activities (1,801 ) (30,000 ) (348,258 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stockholders' advances 11,233 7,650 136,665 Proceeds from line of credit from an affiliated entity 1,052,465 346,568 3,433,989 Repayments on line of credit from an affiliated entity (86,515 ) - (149,416 ) Proceeds from stock payable 33,919 33,919 Purchase of treasury stock - (9,000 ) (9,000 ) Issuance of common stock for cash 42,712 30,000 1,126,808 Net cash flows provided by financing activities 1,053,814 375,218 4,572,965 Net (decrease) increase in cash 41,241 88 41,357 Cash, beginning of period 116 24 - Cash, end of period $ 41,357 $ 112 $ 41,357 Supplemental cash flow information: Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Non-cash investing and financing activities: Stock issued for stock payable $ 30,000 $ - Stock issued for debt 388,768 - See accompanying notes to these consolidated financial statements. F-5 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Biomoda, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Management's Discussion and Analysis and the audited financial statements and notes thereto contained in Biomoda's 2006 Annual Report filed with the Securities and Exchange Commission on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for 2006 as reported in the 10-KSB have been omitted. 2.DEVELOPMENT STAGE AND GOING CONCERN Biomoda has been in the development stage since it began operations on January 3, 1990 and has not generated any revenues from operations and there is no assurance of any future revenues. As of June 30, 2007, Biomoda had an accumulated deficit of $7,475,637 and a working capital deficit of $2,745,854. In addition, Biomoda did not generate any cash from operations and had no cash reserve dedicated to fund expenditures. These factors create a substantial doubt as to Biomoda's ability to continue as a going concern. Biomoda will require substantial additional funding for continuing research and development and obtaining regulatory approval and for the commercialization of its products. Management expects to be able to raise enough funds to meet its working capital requirements through the sale of Biomoda's common stock. There is no assurance that Biomoda will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to Biomoda. The consolidated financial statements do not include any adjustments that might be necessary should Biomoda be unable to continue as a going concern. 3.LINE OF CREDIT FROM AN AFFILIATED ENTITY During the six months ended June 30, 2007, an affiliate of Biomoda exchanged its Biomoda common shares, valued at $707,150, for various services provided to Biomoda.In connection with this transaction, Biomoda recorded an increase to the line of credit from an affiliated entity of $707,150 and recognized $62,500 in professional fees expense and $644,650 in general and administrative expense.As of June 30, 2007, the line of credit from an affiliated entity balance was $1,895,805. 4.COMMON STOCK During the first quarter of 2007, Biomoda issued 726,000 shares of restricted common stock for services valued at $792,500, 2,000 common shares for cash of $1,000, 30,000 common shares issued for stock payable, and 86,786 common shares in exchange for discharge of debt of $73,768 to a related party. During the second quarter of 2007, Biomoda issued 1,644,062 shares of common stock for services valued at $661,102 and 343,000 common shares for cash of $41,712.Biomoda also issued 500,000 common shares in exchange for discharge of debt of $315,000 to Advanced Optics Electronics to pay down the Line of Credit. 5. RESTATEMENT OF FINANCIAL STATEMENTS During the 2007 4th quarter, Biomoda determined that it had mis-attributed a payment ofcommon stock valued at $315,000 that was to be paid against the line of credit to Advanced Optics Electronics, Inc. that was incorrectly booked to consulting expense in the 2nd quarter of 2007. The error resulted in the overstatement of the line of credit liability by $315,000 and an overstatement of consulting expense by $315,000 for both the three and six months ended 6/30/07. As a result of these errors, on November 14, 2007, management concluded that the consolidated financial statements for the quarter ended June 30, 2007 should no longer be relied upon and filed an 8-K stating the June 30, 2007 10QSB would be restated. F-6 Table of Contents Changes to Line of Credit from an Affiliated Entity Before restatement
